FILED
                            NOT FOR PUBLICATION                             OCT 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30177

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00102-BLW

  v.
                                                 MEMORANDUM *
FELICIANO CRUZ-RODRIGUEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                          Submitted September 27, 2011**

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Feliciano Cruz-Rodriguez appeals from his guilty-plea conviction and

120-month sentence for conspiracy to distribute methamphetamine, cocaine and

marijuana, in violation of 21 U.S.C. §§ 841(a)(1), 846. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Cruz-Rodriguez’s counsel has filed a brief stating

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided the appellant with the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                          2                                    10-30177